951 F.2d 54
Mike D. LEE, d/b/a Mid-South Investment, Plaintiff-Appellant,v.WAL-MART STORES, INC., Defendant-Appellee.
No. 90-4649.
United States Court of Appeals,Fifth Circuit.
Jan. 3, 1992.

Jesse R. Pierce, Jack O'Neill, Warren W. Harris, Porter & Clements, Houston, Tex., for plaintiff-appellant.
David R. McAtee, James D. Piel, Gibson, Dunn & Crutcher, Dallas, Tex., Tom Henson, Donald W. Cothern, Gregory D. Smith, Ramey, Flock, Jeffus, Crawford, Harper & Collins, Tyler, Tex., for defendant-appellee.
Appeals from the United States District Court for the Eastern District of Texas;  Sam B. Hall, Jr., Judge.
ON PETITION FOR REHEARING
(Opinion October 4, 1991, 5th Cir., 943 F.2d 554)
Before GOLDBERG, HIGGINBOTHAM, and JONES, Circuit Judges.
PER CURIAM:


1
IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby DENIED.   The court corrects its opinion to the extent that it erroneously referred to "releases" in the Daingerfield transaction documents, 943 F.2d 554, 560 (5th Cir.1991);  the presence or absence of release language does not, however, affect our analysis of the estoppel issue.